—Order unanimously affirmed without costs. Memorandum: In this juvenile delinquency proceeding, Family Court found, based on respondent’s admission, that respondent had committed acts that, if committed by an adult, would constitute petit larceny (Penal Law § 155.25). Based on evidence adduced at the dispositional hearing, the court additionally found that allowing respondent to remain at home would be contrary to his best interests and contrary to the community’s need for protection, and that respondent required the supervision and structured setting that only an “out-of-home placement” would provide. The court therefore *958placed respondent in the custody of the Office of Children and Family Services for a period of 12 months for placement in a “limited secure facility”.
In making an order of disposition, Family Court’s obligation is to place the juvenile in the “least restrictive” available setting consistent with his or her needs and best interests as well as the need to protect the community (Family Ct Act § 352.2 [2] [a]; Matter of Katherine W., 62 NY2d 947, 948; Matter of Willie J. H., 258 AD2d 938). Here, the record as a whole demonstrates that the court carefully considered less restrictive alternatives to placement and properly balanced the needs of respondent and the community’s need for protection (see, Matter of Lloyd L., 246 AD2d 651; Matter of Jason W., 207 AD2d 495). Placement of respondent in a limited secure facility is justified by respondent’s habitual truancy, long-standing behavior problems, criminal activity, penchant for running away, substance abuse, violence and threats of violence against himself and others, special educational needs, and need for counseling and medication (see, Matter of Shamere M., 259 AD2d 423; Matter of Willie J. H., supra; Matter of Lenny V., 247 AD2d 919; Matter of Quentin L., 231 AD2d 890, 891). (Appeal from Order of Monroe County Family Court, Bonadio, J. — Juvenile Delinquency.) Present — Denman, P. J., Lawton, Hurlbutt, Scudder and Balio, JJ.